Name: Commission Regulation (EEC) No 3889/90 of 27 December 1990 amending and extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 4121/88, (EEC) No 4033/89, on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/ 152 Official Journal of the European Communities 29. 12. 90 COMMISSION REGULATION (EEC) No 3889/90 of 27 December 1990 amending and extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 , (EEC) No 4121/88 , (EEC) No 4033/89, on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey Whereas the provisions of Regulation (EEC) No 3044/79 should be defined as applying to trousers (category 6) originating in Malta ; Whereas those Regulations expire on 31 December 1990 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regula ­ tions should therefore be extended for an additional period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3156/90 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of Regulation (EEC) No 288/82, Whereas Commission Regulation (EEC) No 2819/79 (3), the period of validity of which was last amended by Regu ­ lation (EEC) No 3888/90 (4), makes imports of certain textile products originating in certain non-member coun ­ tries subject to Community surveillance ; Whereas by Regulation (EEC) No 3044/79 (*), as last amended by Regulation (EEC) No 3928/87 (*), the Commission established Community surveillance of imports of certain textile products originating in Malta ; Whereas, by Regulation (EEC) No 1782/80 Q, as last amended by Regulation (EEC) No 3928/87, the Commis ­ sion established Community surveillance of imports of certain textile products originating in Egypt ; Whereas by Regulations (EEC) No 4121 /88 (8) and (EEC) No 4033/89 (9), the Commission established Community surveillance of imports of certain textile products origina ­ ting in Turkey ; HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products, established by Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 4121 /88 and (EEC) No 4033/89 is hereby extended until 31 December 1991 . Article 2 Annex I to Regulation (EEC) No 3044/79 is hereby replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9. 2. 1982, p. 1 . (2) OJ No L 304, 1 . 11 . 1990, p. 5 . (3) OJ No L 320, 15. 12. 1979, p. 9 . (4) See page 151 of this Official Journal , 0 OJ No L 343, 31 . 12. 1979, p. 8 . (6) OJ No L 369, 29. 12. 1987, p. 31 . f) OJ No L 174, 9 . 7. 1980, p. 16 . f) OJ No L 361 , 29. 12. 1988, p. 28 . (') OJ No L 382, 30. 12. 1989, p. 72. 29. 12. 90 Official Journal of the European Communities No L 367/153 ANNEX ANNEX I Category CN code Description Units Third countries 6 6203 41 10 Men's or boys' woven breeches, shorts 1 000 pieces Malta' 6203 41 90 other than swimwear and trousers (inclu 6203 42 31 ding slacks) ; women's or girls' woven I l 6203 42 33 trousers and slacks, of wool, of cotton or II 6203 42 35 of man-made fibres I 6203 42 90 \ I 6203 43 19 \ I \ 6203 43 90IlI \ 6203 49 19IlII 6203 49 50 \ 6204 61 10 Il 6204 62 31 I-I 6204 62 33 6204 62 35li 6204 63 19IIII 6204 69 19 I